ILND 450 (Rev GPRBO IF UO LOS Document #: 178 Filed: 10/16/19 Page 1 of 1 PagelD #:3901

emer tion

IN THE UNITED STATES DISTRICT COURT
FOR THE
NORTHERN DISTRICT OF ILLINOIS

Richard J. Jankowski,

 

Plaintiff,

Case No. 16 C 50103
Vv. Judge Joan H. Lefkow
Dean Foods Company and Dean Dairy Holdings,
LLG,
Defendants.

JUDGMENT IN A CIVIL CASE
Judgment is hereby entered (check appropriate box):
><] in favor of plaintiff Richard J. Jankowski
and against defendants Dean Foods Company and Dean Dairy Holdings, LLC
in the amount of $3,316,443.00,

which [_] includes pre—judgment interest.
does not include pre—judgment interest.

Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

Plaintiffs shall recover costs from defendants.

 

[] in favor of defendant(s)
and against plaintiff(s)

Defendant(s) shall recover costs from plaintiff(s).

 

[] other:

 

This action was (check one):

tried by a jury with Judge Joan H. Lefkow presiding, and the jury has rendered a verdict.

[_] tried by Judge without a jury and the above decision was reached.
[_] decided by Judge on a motion
Date: 10/16/2019 Thomas G. Bruton, Clerk of Court

Amanda Scherer, Deputy Clerk
